DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JONATHAN K. LEWIS,
                             Appellant,

                                      v.

                          POPEYES CHICKEN,
                              Appellee.

                               No. 4D17-3943

                                [July 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 16-
21641.

  Jonathan K. Lewis, Fort Lauderdale, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.